Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149972 & (39)(40)(42)                                                                                Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  RICHARD K. CROWELL,                                                                                 Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 149972
                                                                    COA: 320851
  DEPARTMENT OF CORRECTIONS/
  DIRECTOR,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motions for
  peremptory reversal, summary disposition, and habeas corpus are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2015
         p0318
                                                                               Clerk